No. 122,255

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                    STATE OF KANSAS,
                                        Appellee,

                                             v.

                                     SPENCER ADAMS,
                                        Appellant.


                             SYLLABUS BY THE COURT

1.
       Whether a sentence is illegal within the meaning of K.S.A. 2019 Supp. 22-3504
turns on interpretation of the revised Kansas Sentencing Guidelines Act (KSGA), K.S.A.
2019 Supp. 21-6801 et seq.


2.
       Whether a prior conviction should be classified as a person or nonperson offense
involves interpretation of the KSGA. Interpretation of a statute is a question of law over
which appellate courts have unlimited review.


3
       An "illegal sentence" as defined by K.S.A. 2019 Supp. 22-3504(c)(1) is a sentence
that is imposed by a court without jurisdiction; that does not conform to the applicable
statutory provision, either in character or punishment; or that is ambiguous with respect
to the time and manner in which it is to be served at the time it is pronounced.




                                             1
4.
       The legality of a sentence under K.S.A. 2019 Supp. 22-3504 is controlled by the
law in effect at the time the sentence was pronounced. The legality of a sentence is fixed
at a discrete moment in time—the moment the sentence was pronounced.


5.
       A pronounced sentence is either legal or illegal according to then-existing law.
Therefore, for purposes of a motion to correct an illegal sentence, neither party can avail
itself of subsequent changes in the law.


6.
       A sentence is only illegal if it fits the definition of "illegal sentence" in K.S.A.
2019 Supp. 22-3504(c)(1). A sentence is not an illegal sentence because of a change in
the law that occurs after the sentence is pronounced. If a sentence was legal when
originally imposed, a subsequent change in the law cannot transform a legal sentence into
an illegal sentence.


7.
       Appellate courts presume the Legislature does not intend to enact meaningless
legislation when it amends a statute. Appellate courts also generally presume the
Legislature acts with full knowledge about statutory subject matter, including prior and
existing law and judicial decisions interpreting the same.


8.
       When interpreting a statute, an appellate court must first attempt to ascertain
legislative intent through the statutory language enacted, giving common words their
ordinary meanings. When a statute is plain and unambiguous, an appellate court should
not speculate about the legislative intent behind that clear language and should refrain
from reading something into the statute not readily found in its words.


                                               2
9.
        The language of K.S.A. 2019 Supp. 22-3504(c)(2) is plain and unambiguous: A
"change in the law" means a statutory change or an opinion by an appellate court of the
State of Kansas, unless the opinion is issued while the sentence is pending an appeal from
the judgment of conviction.


        Appeal from Wyandotte District Court; JENNIFER ORTH MYERS, judge. Opinion filed October 2,
2020. Affirmed.


        Joseph A. Desch, of Law Office of Joseph A. Desch, of Topeka, for appellant, and Spencer
Adams, appellant pro se.


        Daniel G. Obermeier, assistant district attorney, Mark A. Dupree Sr., district attorney, and Derek
Schmidt, attorney general, for appellee.


Before SCHROEDER, P.J., GREEN and BUSER, JJ.


        SCHROEDER, J.: Spencer Adams timely appeals from the denial of his two pro se
motions to correct an illegal sentence. Adams was sentenced in 2010 and timely filed a
direct appeal. While Adams' appeal was pending, our Supreme Court issued its decision
in State v. Williams, 291 Kan. 554, 244 P.3d 667 (2010). Adams made no arguments
under Williams in his direct appeal; his convictions and sentence were affirmed in 2013.
Adams now argues his criminal history score should have been determined based on our
Supreme Court's ruling in State v. Murdock, 299 Kan. 312, 323 P.3d 846 (2014)
(Murdock I). He reasons he would have been entitled to the benefit of the change in the
law under Williams because it was decided while his direct appeal was pending, and he
asserts the decision in Murdock I was premised on Williams; therefore, Murdock I is
controlling as to the legality of his sentence. We disagree with Adams' reasoning and
affirm the district court.




                                                    3
                                      FACTS


       Spencer Adams was convicted of one count of attempted second-degree murder
for acts he committed on October 10, 2008. At sentencing on July 9, 2010, the district
court determined Adams' criminal history score was B, which included a 1988 Missouri
robbery conviction classified as a person felony. Adams was sentenced to 228 months'
imprisonment. Adams directly appealed, and his conviction and sentence were affirmed
on appeal. See State v. Adams, No. 106,059, 2012 WL 4677843, at *1 (Kan. App. 2012)
(unpublished opinion). The Supreme Court denied his petition for review, and the
mandate was issued on September 5, 2013.


       On November 6, 2014, Adams filed his first pro se motion to correct an illegal
sentence, arguing his Missouri robbery conviction was improperly classified as a person
offense under Murdock I. On August 24, 2015, the district court appointed counsel to
represent Adams on his motion. An agreed journal entry was filed on November 4, 2015,
continuing the matter pending the issuance of the mandate in State v. Keel, 302 Kan. 560,
357 P.3d 251 (2015). But no further action was taken until Adams filed his second pro se
motion to correct an illegal sentence on June 17, 2019, in which he argued his sentence
was illegal under State v. Murdock, 309 Kan. 585, 439 P.3d 307 (2019) (Murdock II). On
July 23, 2019, the district court addressed both of Adams' motions in a single journal
entry. The district court summarily denied Adams' motions, finding Murdock I was
inapplicable when Adams' sentence was pronounced and his sentence was legal when
imposed based on then-existing law.




                                            4
                                        ANALYSIS


Standard of Review


       Whether a sentence is illegal within the meaning of K.S.A. 2019 Supp. 22-3504
turns on interpretation of the revised Kansas Sentencing Guidelines Act (KSGA), K.S.A.
2019 Supp. 21-6801 et seq. State v. Dickey, 305 Kan. 217, 220, 380 P.3d 230 (2016)
(Dickey II). "Whether a prior conviction should be classified as a person or nonperson
offense involves the interpretation of the KSGA. Interpretation of a statute is a question
of law over which appellate courts have unlimited review." Keel, 302 Kan. at 571-72.


       We acknowledge Adams filed a pro se brief, but given the arguments generally
cover the same ground as his counseled brief, we will address the issues raised by his
counsel.


Is Adams' sentence illegal?


       An "illegal sentence" as defined by K.S.A. 2019 Supp. 22-3504(c)(1) is "a
sentence: Imposed by a court without jurisdiction; that does not conform to the applicable
statutory provision, either in character or punishment; or that is ambiguous with respect
to the time and manner in which it is to be served at the time it is pronounced." Adams
argues his sentence is illegal based on the improper scoring of his 1988 Missouri robbery
conviction as a person felony for purposes of determining his criminal history at the time
the district court sentenced him in July 2010. He argues his Missouri robbery conviction
should have been scored as a nonperson felony based on our Supreme Court's decision in
Murdock I, overruled by Keel, 302 Kan. 560.


       However, Adams' argument is not that Murdock I is directly controlling, at least
not insofar as his sentence was definitively illegal under Murdock I when it was imposed.


                                             5
Adams acknowledges Murdock I was decided several years after he was sentenced and
his direct appeal had concluded prior to the Murdock I decision. Adams argues the
holding in Murdock I should apply because Murdock I was predicated on Williams,
overruled by Keel, 302 Kan. 560. But Adams also acknowledges Williams was decided
after his sentence was imposed. Nevertheless, he argues because Williams was decided
while his direct appeal was pending, he is entitled to the benefit of the change in the law
under Williams.


       Adams and the State take drastically different positions on the effect of our
Supreme Court's subsequent decision in Murdock II. Adams and the State both rely on
the following language from Murdock II:


       "[T]he legality of a sentence under K.S.A. 22-3504 is controlled by the law in effect at
       the time the sentence was pronounced. The legality of a sentence is fixed at a discrete
       moment in time—the moment the sentence was pronounced. At that moment, a
       pronounced sentence is either legal or illegal according to then-existing law. Therefore,
       for purposes of a motion to correct an illegal sentence, neither party can avail itself of
       subsequent changes in the law." 309 Kan. at 591.


       Both parties' briefs fail to identify what law was in effect at the moment Adams'
sentence was pronounced—July 9, 2010. Adams generally asserts Williams was a change
in the law that occurred while his direct appeal was pending but fails to explain the nature
of the controlling law prior to Williams. Similarly, the State generally asserts Adams'
sentence was legal when imposed and Williams represented a change in the law. But the
State neglects to explain the law in existence at the time Adams' sentence was imposed.


       1.      What law applied at the time of Adams' sentencing?


       We are first tasked with determining the applicable law at the time Adams'
sentence was imposed. Our Supreme Court offered considerable clarity on this point in


                                                     6
Keel. Since we are duty-bound to follow Supreme Court precedence, the parties' lack of
clear arguments on this point does not limit our analysis. See State v. Rodriguez, 305
Kan. 1139, 1144, 390 P.3d 903 (2017).


       The Williams court addressed how out-of-state convictions should be classified for
criminal history purposes under the applicable statutory provision in effect at the time—
K.S.A. 21-4711(e), repealed L. 2010, ch. 136, § 307 (effective July 1, 2011). 291 Kan. at
556. This same statutory provision was in effect at the time Adams was sentenced in July
2010. K.S.A. 21-4711(e) provided:


               "Out-of-state convictions and juvenile adjudications will be used in classifying
       the offender's criminal history. An out-of-state crime will be classified as either a felony
       or a misdemeanor according to the convicting jurisdiction. If a crime is a felony in
       another state, it will be counted as a felony in Kansas. The state of Kansas shall classify
       the crime as person or nonperson. In designating [an out-of-state] crime as person or
       nonperson comparable offenses shall be referred to. If the state of Kansas does not have a
       comparable offense, the out-of-state conviction shall be classified as a nonperson crime."


       The question at issue in Williams was which version of the Kansas statute should
be looked to in designating the prior crime as person or nonperson—specifically, should
the sentencing court look to the comparable Kansas offense in effect at the time the out-
of-state crime was committed or to the comparable Kansas offense at the time of the
current crime of conviction. 291 Kan. at 556-62. The Williams court rejected Williams'
argument that State v. Vandervort, 276 Kan. 164, 72 P.3d 925 (2003), overruled in part
by State v. Dickey, 301 Kan. 1018, Syl. ¶ 4, 350 P.3d 1054 (2015) (Dickey I), required her
prior Washington identity theft convictions to be classified based on the comparable
Kansas statutes in effect when she committed her Kansas crimes of conviction. Williams,
291 Kan. at 558-60. But Williams did not overrule Vandervort; it simply held Vandervort
did not apply in the manner Williams argued. 291 Kan. at 560. Moreover, the Williams
court believed no controlling law existed on the question presented, stating:


                                                     7
               "The parties have not cited, and we have not been able to locate, Kansas statutes
       or case law that answers the specific question before us. Certainly the general guidance
       contained in K.S.A. 21-4711(e) regarding the scoring of out-of-state convictions as
       person or nonperson by using comparable Kansas offenses is of little help." 291 Kan. at
       560.



       In Keel, our Supreme Court held the Williams court erroneously concluded
Vandervort was inapplicable, stating:


       "Our re-examination of Williams today leads us to believe that its departure from
       Vandervort was a mistake and that it led to an unintended emasculation of the established
       sentencing rule that the penalty parameters for an offense are fixed on the date the
       offense was committed. See State v. Sylva, 248 Kan. 118, 120-21, 804 P.2d 967 (1991)."
       Keel, 302 Kan. at 582.


The Keel court further stated:


               "In short, Vandervort stood for the proposition that a prior conviction should be
       classified for criminal history purposes based on the classification in effect for the
       comparable Kansas offense at the time the current crime of conviction was committed,
       and State v. Williams, 291 Kan. 554, 244 P.3d 667 (2010), did not fully acknowledge
       Vandervort's application of this rule. Consequently, Williams failed to apply the rule to
       the classification issue before it." Keel, 302 Kan. at 585.


       Keel overruled Williams and Murdock I "[b]ecause the result reached in [Murdock
I] was dictated by Williams." Keel, 302 Kan. at 589. The Keel court stated its decision
was consistent with the 2014 legislative amendments to K.S.A. 21-6810 and K.S.A. 21-
6811 (formerly K.S.A. 21-4710 and K.S.A. 21-4711, respectively). 302 Kan. at 590.
However, Keel's holding was expressly grounded in prior caselaw:




                                                     8
       "Based on Vandervort and Sylva, the punishment for a current crime is set at the time the
       crime is committed. Thus, the classification of a prior conviction or juvenile adjudication
       as a person or nonperson offense for criminal history purposes under the KSGA is
       determined based on the classification in effect for the comparable Kansas offense at the
       time the current crime of conviction was committed." Keel, 302 Kan. at 589-90.


The basis for Keel's holding is important because Keel examined the same statutory
provision at issue here—K.S.A. 21-4711(e)—rather than addressing whether subsequent
legislative amendments applied retroactively. See 302 Kan. at 580, 589-91.


       Vandervort was good law when it was decided in 2003. It was still good law and
should have been applied when Williams was decided in December 2010. Vandervort
was also the basis for the decision in Keel; thus, it was necessarily still good law when
Keel was decided in August 2015. See Keel, 302 Kan. at 585, 589-90.


       The Williams court seemed to suggest its ruling was not necessarily a change in
the law as it concluded there was no applicable caselaw or statutory authority to guide its
decision. 291 Kan. at 560. However, Keel interpreted Williams as departing from the
precedent in Vandervort; thus, Williams was a change in the law. See Keel, 302 Kan. at
582, 589-90. Because Williams was decided after Adams was sentenced, it represented a
subsequent change in the law. As our Supreme Court stated in Murdock II: "[A]
pronounced sentence is either legal or illegal according to then-existing law. Therefore,
for purposes of a motion to correct an illegal sentence, neither party can avail itself of
subsequent changes in the law." 309 Kan. at 591. Our Supreme Court reiterated this
principle in State v. Dawson, 310 Kan. 112, 116, 444 P.3d 914 (2019), stating: "If the
sentence was legal when originally imposed, a subsequent change in the law cannot
transform a legal sentence into an illegal sentence."


       Adams committed the current crime of conviction in October 2008 and was
sentenced in July 2010. Vandervort was the controlling law in effect at the time Adams

                                                    9
was sentenced. Based on Vandervort, Adams' 1988 Missouri robbery conviction was
scoreable as a person offense based on the 2008 codification of Kansas' robbery statute,
K.S.A. 21-3426, which classified robbery as a severity level 5 person felony.


       2.     Does Williams provide Adams with the relief he seeks?


       The rule announced in Murdock II did not "disturb our longstanding rule that in a
direct appeal, a defendant will receive the benefit of any change in the law that occurs
while the direct appeal is pending. See, e.g., State v. Ford, 302 Kan. 455, 471, 353 P.3d
1143 (2015) ('[I]t is generally true that changes in the law apply prospectively and only to
cases on direct review.')." 309 Kan. at 591. Here, although the parties agree Williams was
a change in the law, the parties dispute whether the fact Williams was decided while
Adams' direct appeal was pending entitles him to relief by virtue of Murdock I's
extension of Williams.


       The State argues Williams provides Adams no relief and offers two reasons why
Adams' arguments fail. First, the State argues Adams is not entitled to the benefit of a
change in the law under Williams because Adams' direct appeal is no longer pending.
Relying on State v. McAlister, 310 Kan. 86, 444 P.3d 923 (2019), the State asserts:
"Because Adams is attacking his sentence collaterally via a motion to correct an illegal
sentence rather than a direct appeal, he is stuck with the law in effect at the time the
sentence was pronounced." Second, the State argues even if Williams applies, Adams is
not entitled to relief because his direct appeal had concluded before Murdock I was
decided.


       The State's first argument seems to be premised on an overly narrow reading of
McAlister. The McAlister court held a defendant on direct appeal will receive the benefit
of a subsequent change in the law, whereas someone moving to correct an illegal
sentence under K.S.A. 22-3504 "'is stuck with the law in effect at the time the sentence


                                              10
was pronounced.' 309 Kan. at 592." 310 Kan. at 91. But the McAlister court further
stated: "McAlister does not argue that his sentences were illegal on February 3, 1999,
when his direct appeal mandate was issued and his sentences became final." 310 Kan. at
91. Although McAlister did not decide the point, its reference to the date the direct appeal
mandate was issued appears significant. To us, McAlister suggests a challenge can be
raised through a motion to correct an illegal sentence based on a change in the law during
the pendency of a direct appeal even though it was not originally raised in the direct
appeal.


       The State's reliance on McAlister is likely misplaced. However, Adams does not
cite McAlister in his brief. Rather, Adams relies on the statutory definition of a change in
the law set forth in K.S.A. 2019 Supp. 22-3504(c)(2): "'Change in the law' means a
statutory change or an opinion by an appellate court of the state of Kansas, unless the
opinion is issued while the sentence is pending an appeal from the judgment of
conviction." He further relies on K.S.A. 2019 Supp. 22-3504(d), providing: "The
amendments made to this section by this act are procedural in nature and shall be
construed and applied retroactively." Based on these definitions, Adams argues:
"Williams was not a change in the law as applied to Adams' sentence, since it occurred
while his direct appeal was pending."


       Whether a sentence is illegal for purposes of a motion to correct an illegal
sentence "is exclusively a matter of state statutory law." Dickey II, 305 Kan. at 221. A
sentence is only illegal within the meaning of K.S.A. 22-3504 if it fits the definition of
"illegal sentence" in K.S.A. 2019 Supp. 22-3504(c)(1). "A sentence is not an 'illegal
sentence' because of a change in the law that occurs after the sentence is pronounced."
K.S.A. 2019 Supp. 22-3504(c)(1). However, the statutory definition of a "change in the
law" does not include an opinion "issued while the sentence is pending an appeal from
the judgment of conviction." K.S.A. 2019 Supp. 22-3504(c)(2). Based on the retroactivity
provision of K.S.A. 2019 Supp. 22-3504(d), Adams is not barred from raising an illegal


                                             11
sentence claim based on Williams because his direct appeal was still pending after
Williams was decided. But, as the State points out, the pertinent question is not really
whether Adams is entitled to relief under Williams. Rather, the determinative issue is
whether Adams can receive the benefit of Murdock I. In other words, is Murdock I a
change in the law within the meaning of K.S.A. 2019 Supp. 22-3504(c)(2)?


       Although Adams claims his sentence is illegal under Williams, he argues "that
Williams, vis a vis Murdock I, required that his 1988 Missouri robbery conviction be
scored as a non-person felony." Adams' argument is really that Murdock I was dictated by
Williams; therefore, the result in Murdock I is necessarily required under Williams.
However, as the State points out, Kansas appellate courts did not apply Williams
consistent with Murdock I during the pendency of Adams' direct appeal. As the Murdock
I court noted:


                 "Since [Williams], the Court of Appeals has followed Williams when the prior
       out-of-state offense was committed after the sentencing guidelines were adopted in 1993.
       See, e.g., State v. McKinney, No. 102,906, 2010 WL 5185779, at *1 (Kan. App. 2010)
       (unpublished opinion) (scoring a 2002 Oklahoma conviction based on the designation for
       the comparable Kansas offense at the time the Oklahoma offense was committed). But
       the Court of Appeals, including the Murdock panel, has adopted a different rule when the
       prior out-of-state crimes were committed before Kansas adopted the person/nonperson
       offense designation in 1993." Murdock I, 299 Kan. at 316.


Murdock I then quoted the rule applied by the Murdock Court of Appeals panel—
"'Kansas courts have routinely classified pre-1993 offenses as either person or nonperson
for criminal history purposes by comparing the offenses to current guidelines offenses.'
Murdock, 2011 WL 4031550, at *2." 299 Kan. at 316. The Murdock I court noted this
same rule was applied by other Court of Appeals panels.




                                                   12
       The State appears correct in arguing Murdock I represented a change in the law
after Adams' sentence became final. Williams clearly applied to out-of-state offenses
committed after the enactment of the KSGA. However, between the time Williams was
decided—December 10, 2010—and the date Adams' direct appeal mandate was issued—
September 5, 2013—no Kansas appellate court had applied Williams' holding to pre-
KSGA out-of-state convictions. See Murdock I, 299 Kan. at 316; State v. Mitchell, No.
104,833, 2012 WL 1649831, at *7 (Kan. App. 2012) (unpublished opinion); State v.
Mims, No. 103,044, 2011 WL 4563068, at *5 (Kan. App. 2011) (unpublished opinion);
State v. McKinney, No. 102,906, 2010 WL 5185779, at *1 (Kan. App. 2010)
(unpublished opinion). Accordingly, the relief Adams now seeks would not have been
available to him during the pendency of his direct appeal based on then-existing caselaw
applying Williams.


       This issue is, however, somewhat complicated by our Supreme Court's decision in
Murdock II and the legislative amendments that followed. In Murdock II, our Supreme
Court stated:


       "There are times, however, when subsequent developments in the law might undermine
       an earlier merits determination. That is, true changes in the law cannot transform a once
       legal sentence into an illegal sentence, but developments in the law may shine new light
       on the original question of whether the sentence was illegal when pronounced." 309 Kan.
       at 592.


Under this language from Murdock II, we believe the decision in Murdock I was a short-
lived change in the law. Murdock I determined Murdock's sentence was illegal when
pronounced based on Williams. But shortly after Murdock II was decided, the Legislature
amended K.S.A. 22-3504. See L. 2019, ch. 59, § 15. Specifically, the legislative
amendments included the addition of K.S.A. 2019 Supp. 22-3504(c)(2) and (d). The
language contained therein was not present in K.S.A. 2018 Supp. 22-3504.



                                                   13
       The plain language of K.S.A. 2019 Supp. 22-3504(c)(2) appears directly
responsive to the above-quoted language from Murdock II. We must presume the
Legislature does not intend to enact meaningless legislation when it amends a statute.
Montgomery v. Saleh, 311 Kan. 649, 655, 466 P.3d 902 (2020). Appellate courts also
generally presume the Legislature acts with full knowledge about statutory subject
matter, including prior and existing law and judicial decisions interpreting the same. State
v. Kershaw, 302 Kan. 772, 782, 359 P.3d 52 (2015). When interpreting a statute, an
appellate court must first attempt to ascertain legislative intent through the statutory
language enacted, giving common words their ordinary meanings. When a statute is plain
and unambiguous, an appellate court should not speculate about the legislative intent
behind that clear language and should refrain from reading something into the statute not
readily found in its words. State v. Ayers, 309 Kan. 162, 163-64, 432 P.3d 663 (2019).


       K.S.A. 2019 Supp. 22-3504(c)(2) is plain and unambiguous; a "'[c]hange in the
law' means a statutory change or an opinion by an appellate court of the state of Kansas,
unless the opinion is issued while the sentence is pending an appeal from the judgment of
conviction." (Emphasis added.) Based on this plain language, Murdock I is a change in
the law as applied to Adams because the decision in Murdock I was issued after the
conclusion of Adams' direct appeal.


       Adams affirmatively argues the 2019 amendments to K.S.A. 22-3504 should be
applied retroactively based on the plain language of K.S.A. 2019 Supp. 22-3504(d).
Unfortunately for Adams, this retroactive application of the 2019 amendments works to
his detriment. Under Murdock II, the decision in Murdock I was a short-lived change in
the law. See 309 Kan. at 593 ("Murdock was controlling law [albeit for a short window of
time] and in effect when Murdock's second sentence was pronounced."). But K.S.A. 2019
Supp. 22-3504(c)(2) does not distinguish between "true changes in the law" and
"developments in the law," as our Supreme Court did in Murdock II. See 309 Kan. at 592.



                                              14
       Under the plain language of K.S.A. 2019 Supp. 22-3504(c), Murdock I represents
a change in the law occurring after Adams' sentence was imposed, but Adams is not
entitled to the benefit of the change in the law because Murdock I was decided after the
conclusion of Adams' direct appeal. However, Adams is entitled to the benefit of
Williams because Williams was decided while his direct appeal was pending. Adams
would also be entitled to the benefit of any appellate court decisions applying Williams
while his direct appeal was still pending. See K.S.A. 2019 Supp. 22-3504(c)(2). But, as
previously mentioned, no appellate case applied Williams in the same manner as
Murdock I while Adams' direct appeal was pending.


       Adams further asserts the decision in Murdock II renders his sentence illegal under
Williams. Adams is incorrect. He largely overreads the holding in Murdock II, relying on
the following:


       "[T]he legality of a sentence under K.S.A. 22-3504 is controlled by the law in effect at
       the time the sentence was pronounced. The legality of a sentence is fixed at a discrete
       moment in time—the moment the sentence was pronounced. At that moment, a
       pronounced sentence is either legal or illegal according to then-existing law." 309 Kan. at
       591.


The problem with Adams' argument is Murdock II related to the legality of the sentence
imposed when Murdock was resentenced based on the mandate in Murdock I. The
"discrete moment in time" Murdock II referred to was the time of Murdock's
resentencing. The Murdock II court explained Murdock's second sentence was legal for
two reasons:


       "First, Murdock's second sentence was legally imposed according to our Murdock
       mandate. We reject the State's argument that Murdock was simply an aberration or 'oops'
       in the law. Instead, Murdock was controlling law (albeit for a short window of time) and
       in effect when Murdock's second sentence was pronounced. Second, Keel changed the



                                                   15
       law because it explicitly overruled Murdock's holding that prior out-of-state crimes must
       be scored as nonperson offenses. Keel, 302 Kan. at 589. As a result, Keel does not render
       Murdock's second sentence illegal, and his prior out-of-state crimes were correctly
       classified as nonperson felonies under Murdock. However, we acknowledge that Keel
       controls for defendants sentenced after Keel was decided." 309 Kan. at 593.


       The decision in Murdock II says nothing about the propriety of the analysis in
Murdock I. Murdock's second sentence as recognized in Murdock II was only legal
insofar as it complied with the mandate in Murdock I. The State did not appeal after
Murdock was resentenced but later filed a motion to correct an illegal sentence based on
the Supreme Court's decision in Keel. Murdock II held the State could not use its decision
in Keel to subsequently attack the legality of Murdock's second sentence because it was
legally imposed at the time of resentencing pursuant to the mandate in Murdock I. 309
Kan. at 590-93. The holding in Murdock II does not mean Murdock's first sentence was
illegal under Williams; it only means Murdock's second sentence was legal under
Murdock I.


       Like Murdock, the decision in Keel does not affect the legality of Adams' sentence
because Keel was decided after Adams' direct appeal concluded. But unlike Murdock,
Adams was not sentenced between the decision in Murdock I and Keel, and Adams' direct
appeal concluded prior to the decision in Murdock I. Adams cannot avail himself of the
benefit of Murdock I based on Murdock II. Adams' sentence was legal when it was
pronounced based on then-existing law—Vandervort. As our Supreme Court later
indicated in Keel, the decision in Williams represented a departure from Vandervort. See
Keel, 302 Kan. at 582. The extension of Williams for which Adams is arguing only came
about in Murdock I: "We overrule all Court of Appeals decisions applying the rule
recited by the Court of Appeals panel in this case. We reverse the Court of Appeals and
the district court and remand for resentencing with directions to classify the prior out-of-
state convictions as nonperson offenses." 299 Kan. at 319.



                                                  16
       Murdock I was a change in the law occurring after Adams' sentence was imposed,
but Adams is not entitled to the benefit of the change in the law because Murdock I was
decided after the conclusion of Adams' direct appeal. See K.S.A. 2019 Supp. 22-3504(c).
Adams is not entitled to relief because his original sentence was lawfully imposed under
Vandervort and how Kansas appellate courts applied Williams during the pendency of
Adams' direct appeal would not have established his sentence was illegal at that time. The
district court did not err in summarily denying Adams' motions to correct an illegal
sentence.


       Affirmed.




                                            17